 TAOS SKI VALLEY, INC. 403Taos Ski Valley, Inc. and Pavel M. Lukes. Case 28ŒCAŒ14563 September 28, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND HURTGEN On September 18, 1998, Administrative Law Judge William L. Schmidt issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief in opposi-tion to the General Counsel™s exceptions.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and, as set forth be-low, has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order dismissing the complaint. In adopting the judge™s determination that the Respon-dent did not violate the Act when it failed to extend Pavel Lukes™ employment for the 1997Œ1998 season,1 we note that the judge stated that he found the General Counsel™s case ﬁtenuous at bestﬂ and had merely ﬁas-sumed for decisional purposesﬂ that the General Counsel had made a prima facie showing that the Respondent™s decision not to rehire Lukes was motivated by his pro-tected concerted activity.  The judge determined that, although the Respondent was fully aware that Lukes had engaged in certain protected conduct, the timing of his termination was on the ﬁouter cusp of significanceﬂ as related to his protected activities and, significantly, that the record is void of evidence of animus.  Moreover, crediting the testimony of Respondent™s president and general manager, Michael Blake, regarding the basis for not rehiring Lukes, the judge concluded that independent provocations, wholly separate from any protected con-duct, motivated his decision not to reemploy Lukes.  Thus, rejecting the General Counsel™s contention that the Respondent™s stated reasons for terminating Lukes were pretextual, the judge determined that the Respondent had met its Wright-Line2 burden and dismissed the complaint. In adopting the judge™s dismissal of the complaint, we emphasize that the Respondent™s stated basis for declin-ing to bring Lukes back for another seasonŠhis contin-ued obvious dissatisfaction and persistent complaints about the Respondent™s temporary revocation of his son™s ski passŠwas credibly established and fully sup-ported by the record evidence.  Contrary to the General Counsel™s arguments, Lukes™ involvement in protected activities did not play any part in Respondent™s decision. Instead, Lukes™ relentless pursuit of this non-employment-related issue provided the impetus for his termination.3                                                                                                                        1 The Respondent operates a recreational ski facility located within a national forest area under the auspices of the U.S. Forest Service.  Beginning in the fall of 1994, and for the next three ski seasons (late November to mid-April), Lukes was employed by the Respondent as a part-time ski instructor.    Unless otherwise noted dates refer to events occurring in 1997.   2 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). It is undisputed that in late January, a lift operator re-voked Lukes™ teenage son™s season lift pass for misbe-having in line.  Lukes immediately and vigorously pro-tested his son™s treatment.  A 2-week series of calls, let-ters, and meetings resulted in a temporary suspension rather than a revocation of the pass.  Despite this appar-ent resolution, Lukes filed a civil complaint against the Respondent in early March, and followed up with an article in the local newspaper referencing the incident.4  In early April, Lukes extended his quest regarding his son™s treatment with a letter to the U.S. Forest Service, the Respondent™s landlord.  In mid-June, the Regional Forester forwarded to the Respondent, a copy of Lukes™ letter.  Blake testified that it was this letter, decrying the Respondent™s treatment of its guests, which convinced him that Lukes was unable to let go of the ski pass inci-dent and that there was no hope that they could re-establish a mutually satisfactory employment relation-ship.  The letter clearly states that Lukes is not seeking the Forest Service™s intervention with regard to his par-ticular employment situation or to more general working conditions at the facility, but was a complaint and request for intervention over the Respondent™s treatment of his son and other paying guests of the facility.  This was a matter completely separate from and unrelated to Lukes™ earlier protected activities on behalf of a union.  There-upon, some 5 months after suspending his son™s pass, the Respondent reasonably determined that Lukes™ implaca-bility over the incident was incompatible with his contin-ued employee status and decided not to offer him a posi-tion for the next season.  Upon these facts, we find that the Respondent committed no unfair labor practice in terminating Lukes.   ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  3 There is evidence that Lukes™ son receives at least a price reduction in his ski pass as an emolument of Lukes™ employment.  However, the General Counsel does not rely upon this or pursue it in an effort to show an employment nexus.  Thus, we do not pass on this issue. 4 Blake testified that he was not served notice of the legal proceed-ings and that he learned of the suit by reading about it in the newspaper.   332 NLRB No. 32  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404 Brendon Riley, Esq., 
for the Acting General Counsel.
 Pavel M. Lukes,
 Pro Se
, of Taos, New Mexico.
 John A. Mitchell, Esq. (Mitchell & Mitchell), 
of Santa Fe, New 
Mexico, for the Respondent. 
DECISION STATEMENT OF THE CASE 
WILLIAM L. SCHMIDT, Admi
nistrative Law Judge.  I 
heard this case in Albuquerque, New Mexico, on April 13, 
1998.  Pavel M. Lukes (Lukes) filed the underlying NLRB 
charge on August 5, 1997,
1 and the Regional Director for Re-
gion 28 issued the complaint on September 26.  The complaint 
alleges, in essence, that Taos
 Ski Valley, Inc. (Respondent or 
Company) violated Section 8(a)(1) and (3) of the Act by refus-
ing to rehire Lukes for the 1997Œ1998 ski season. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the Acting General Counsel and the Respondent, I have 

concluded that the Acting General Counsel failed to prove that 
Respondent violated the Act, as 
alleged, based on the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, operates a ski facility near 
Taos, New Mexico.  During the 12-month period preceding the 
issuance to this complaint, Respondent™s gross sales exceeded 
$500,000 and its direct inflow exceeded $2000.  Accordingly, I 
find that Respondent is an 
employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that it would effectuate the purposes of the Act for the Board to 
assert its statutory jurisdiction to resolve this labor dispute.  I 
further find that Local Union No. 16, Laborers International 
Union of North America, AFLŒCIO (Union), is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Relevant Facts 
Respondent operates a recreati
onal skiing facility and ski 
school on land situated in the 
Carson National Forest.  The parents of Michael Blake, Res
pondent™s current president and 

general manager, established the facility in 1955.  Because of 
its location on public land administered by the U.S. Forest Ser-
vice, Respondent must conduct its 
operations in accord with the 
terms and conditions set forth in the special use permits origi-

nally issued prior to the time 
Respondent established the facil-
ity.  Consequently, Forest Servic
e agents conduct regular safety 
and permit compliance inspections
 of Respondent™s operations and also conduct an annual ov
erall compliance evaluation. 
Blake has overall responsibility fo
r the facility™s operations.  
Other key managerial
 personnel include Bill Etchemendy, the 
mountain operations manager; Max Killinger, the ski school 

director; and Ann McGee, the director of human resources.  
Respondent is a major employer in the Taos area.  It employs in 
the neighborhood of 700 employees 
at the peak of the ski sea-
son (about Thanksgiving to mid-April) but only 80 to 90 em-
                                                          
 1 All dates refer to the 1997 calendar 
year unless otherwise indicated. 
ployees work full-time on a year-round basis.  None of Re-
spondent™s employees have ever been represented by a labor 
organization for collective-barg
aining purposes and, according 
to Blake, Respondent has never before been involved in a labor 
dispute.  Despite its size, Blake characterizes Respondent as a ﬁfamilyﬂ operation as it has empl
oyed, in some cases, persons 

spanning three generations of local families. 
Respondent provides skiing lessons for its customers through 
the Ernie Blake Ski School, named for Respondent™s founder, 
and reputedly one of the more outstanding ski schools in the 
country if not the world.  Killinger oversees the ski school op-
erations.  The school employs a group of supervisors, referred 
to in-house as ﬁhomeroomﬂ supe
rvisors, and well over 100 ski instructors.  Although all of the instructors work on a seasonal 

basis, about 90 instructors work
 full time during the season and 
20 to 30 more work on a part-time basis.  The vast majority of 
the ski instructors return season 
after season.  Typically, in-
structors desirous of work, the following season, assume that 

they will be recalled unless advised otherwise at the conclusion 
of the season. Charging Party Lukes moved to the Taos area in 1994 and in 
short order, became a licensed real estate broker and building 
contractor.  In the fall of 1994,
 Respondent hired Lukes as a 
part-time ski instructor.  Lukes worked three consecutive sea-
sons as a part-time 
instructor but on July 24, Blake advised 
Lukes that he would not be recalled for the 1997Œ1998 ski sea-

son.  Respondent™s motive for refusing to recall Lukes gives 
rise to the core issue to be decided here. 
The General Counsel contends that Lukes™ union and con-
certed activities motivated Respondent™s adverse action against 
him. The undisputed evidence shows that Lukes, following 
informal discussions with several employees, telephoned sev-
eral labor organizations in an effort to obtain information about 
organizing Respondent™s ski instru
ctors.  Somet
ime in January, 
Arnold Vigil, the Union™s agent in Albuquerque, agreed to 
assist Lukes in organizing the sk
i instructors.  Between that 
time and early March, Lukes a
nd Vigil conversed by telephone 
several times and finally conclu
ded arrangements for Vigil to 
meet with the interested ski instructors at a location in Taos.  
Lukes concedes that he acted alone during these early telephone 
contacts with Vigil and that no one had knowledge of his ef-forts until early March. 
In the meantime, Lukes became
 openly critical of Respon-
dent™s operations.  Two incident
al events precipitated Lukes™ 
disclosure of his general disdain for the management style of 
Respondent™s executives for Killinge
r.  The first, and least sig-
nificant event, occurred when 
a brief article about employee 
turnover appeared in the January 14 edition of 
As the Bullwheel 
Turns (Bullwheel),
 an employee newsletter prepared by McGee 
and distributed with the employee paychecks.  In sum, 
McGee™s article related that the number of returning employees 
had declined from approximately 90 percent in 1984 to a low of 
60 percent in 1997.  McGee attri
buted this decline to the in-
creasing size of Respondent™s workforce and ﬁthe changing 

demographics of Taos County.ﬂ 
 The article concluded by so-
liciting employee ﬁthoughtsﬂ on this matter. 
Lukes responded to the article by a letter dated January 21, a 
copy of which he also posted in the employee locker room.  
 TAOS SKI VALLEY, INC. 405Lukes™ letter took issue with McGee™s ﬁchanging demograph-
ics.ﬂ  He argued that Responde
nt™s management should exam-
ine itself for answers to the increasing turnover problem.  He 

asserted that the rate of employee turnover ﬁis commonly re-
garded in business circles as 
a good barometer of companies™ 
management of human resource
s.ﬂ  He further argued that 
ﬁhigh turnover . . . . ought to prompt a company to reflect upon 
it™s [sic] self, it™s [sic] management philosophy, structure and 
how that structure is staffed from the ground up.ﬂ  Lukes fur-
ther asserted that a department-by-department examination of 
the turnover problem ﬁwill bring to light where there is a prob-
lem with the mid-level manageme
nt and why.ﬂ  Finally, Lukes 
challenged Respondent, in effect, 
to survey other area employ-
ers to determine if they experienced similar turnover problems 
and suggested that at least one employer did not have that prob-
lem. 
Blake conceded that Lukes™ letter, in effect, struck a nerve in 
the executive suite. He claimed that he favored printing Lukes™ 
response in the Bullwheel 
but ﬁothersﬂ opposed doing so on the 
ground that the letter was ﬁtoo contentious.ﬂ  Blake admittedly 
acceded to the wishes of t
hose who opposed its publication 
including, undoubtedly, McGee. 
 Although Respondent refused 
to publish the letter, there is no evidence showing that any 
manager or supervisor ever critici
zed the letter publicly or oth-
erwise spoke to Lukes about it
s content or tone.  However, 
Lukes claimed without contradic
tion that a ski school supervi-
sor informed him about an inquiry from McGee concerning 
Lukes™ value to the ski school shor
tly after he wrote this letter.  
Lukes interpreted McGee™s inquir
y as an indirect response to 
his letter. 
The second and more significant event occurred 6 days after 
Lukes wrote his letter to McGee and its aftermath continued 
even beyond the time that Blake notified Lukes that he would 
not be recalled for his fourth season.  On January 27, one of 
Respondent™s ski lift operators seized the season pass of Lukes™ 
14-year old son Paul and ordere
d him off the slope immediately 
allegedly for misbehavior around a ski lift.  According to 
Lukes, the ski lift operator unnecessarily removed the pass 
from Paul forcibly.  Whatever the case, Mountain Operations 
Manager Etchemendy informed L
ukes™ son before he left the 
facility that his pass would be revoked for 2 weeks. 
After hearing his son™s account of the incident that evening, 
Lukes became indignant.  The fo
llowing day he went to Re-
spondent™s facility seeking to m
eet with both Blake and Etche-
mendy but both were unavailable.  On January 30, Lukes called 
Blake™s office and left a phone message but received no re-
sponse.  The following day Lukes 
faxed a letter to Blake re-
counting his several failed atte
mpts to contact both Blake and 
Etchemendy, and demanding the ﬁimmediate returnﬂ of his 
son™s pass.  That same day Blake responded by a letter noting 
that Etchemendy had been prepared to meet with him the pre-
vious day and informing Lukes that following a review of 
ﬁyour son™s case,ﬂ Respondent found ﬁno reason to return the 
pass at this time.ﬂ  On February
 4, Lukes left a note with Ski 
School Manager Killinger recounti
ng his unsuccessful effort to 
meet with Blake that day or 
the following day and requesting 
the opportunity to meet with Blak
e and Paul™s ﬁaccusers eyeball 
to eyeballﬂ the following Monday. 
Lukes, his son, Blake, and Etchemendy all met in Blake™s of-
fice on February 10.  Lukes asse
rted that the seizure of his 
son™s pass should not have occurr
ed without some form of due process and consultation with hi
m in his parental capacity.  
Blake asserted that the matter was strictly contractual requiring 
no due process.  It further appears that Lukes™ son provided his account of the January 27 incident and that either Blake or 
Etchemendy recounted the reports received from the ski lift 
operator and other employees about 
the events that day.  Lukes 
questioned the absence of his son™s accusers at the meeting and 
their accounts.  By the conclusion of the meeting Blake agreed 
to review the matter one more
 time and advise Lukes of his decision in a couple of days. 
Later that day, Lukes sent a lengthy letter to Blake further 
explaining his position and char
ging that ﬁthe man who re-
moved [his son™s] pass has fabri
cated [a] great majority of his 
‚story™ subsequent to his actions 
in order to justify his inexcus-
able behavior.ﬂ  In order to resolve the divergent accounts of 
the incident, Lukes offered to pay for lie detector examinations 
of his son and the operator who seized the pass in order to pre-
vent ﬁan employee who lies and 
files false reports from becom-
ing . . . . somewhat of a liability to [Respondent], if he has not already became one.ﬂ  Blake did not respond to this letter. 
On February 12, Lukes wrote an
other letter to remind Blake 
of his promise to advise Lukes 
about the results of his further 
review in a couple of days.  
On February 14, Blake responded 
by fax, advising that Paul™s pa
ss would be returned on February 
21 ﬁsubject to the condition that there be no further incidents.ﬂ  
The fax further advised that Pa
ul would be ﬁwelcome to pur-chase tickets in the meantime.ﬂ
2 Lukes received his annual perfo
rmance review on February 
19.  Although instructor reviews appear to be a consensus 

evaluation of all supervisors,
 his homeroom supervisor met 
with Lukes to discuss the review.  Lukes received below aver-
age ratings in three of the five review categories, an average 
rating in another category and an average to good rating in the 
remaining category.  Because Lukes™ failed to teach an ex-
pected number of classes, the 
principal criticism of his per-
formance related to his motivation as an instructor.  Even 
though Lukes™ homeroom supervisor commented that the work 
he did do was satisfactory, he al
so added this observation: ﬁOb-
viously it is hard to divorce 
problems with upper management 
from ski schoolŠbut you must try.
  We do not care about all 
that.ﬂ  Lukes conceded that this remark undoubtedly related to 
his support for his son rather than to any union or concerted 
activity as management would not
 have known of his protected 
activities at that
 time.  For their part, Respondent™s officials 
conceded that Lukes™ review, 
though not stellar, would permit 
his recall. On March 3, Lukes filed a civil complaint against Respon-
dent in the Taos County Magistrate Court, claiming a breach of 
contract by virtue of the revo
cation of his son™s season skiing 
pass without cause on January
 27.  Lukes sought $5000 in 
compensation for the monetary lo
sses he and his son incurred,                                                           
 2 There is evidence that prior to this time Paul purchased a daily ski-
ing ticket to ski with his sister, 
Andrea, but that he nonetheless was 
barred from skiing when he appeared at a lift. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406and the emotional distress and lo
ss of reputation caused by the 
revocation.  Respondent, through its attorney, answered the 
complaint allegations, and filed a counter claim for $5000 in 
attorney™s fees and costs for defending the suit.  This matter 
lingered until December 23 when the magistrate judge granted 
Respondent™s motion to dismiss without attorney™s fees or 
costs. 
That same day Lukes also poste
d and distributed flyers at 
Respondent™s facility inviting 
Respondent™s employees to a 
meeting on March 12 with Union Agent Vigil.  Among other 

places, he posted copies in the employee locker room, on the 
bulletin board normally reserved
 for Respondent™s notices to 
employees located adjacent to the time clock and elevator to the 
executive suite, on the windshields of automobiles in the park-
ing lot, and at other places throughout the community.  The 
flyers stated that ﬁ[t]ogether we can organize TSV employees 
in a labor organization which will
 represent us, and protect our 
dignity, interests and rightsﬂ a
nd invited employees to tele-
phone Lukes for further information.  In addition, the flyer 
announced Lukes™ appearance on a local radio program on 
March 28, invited employees to 
call in during that program and 
stated that ﬁTSV, Inc. declined participation in the debateﬂ on 
the radio.  Lukes distributed
 and posted a similar flyer on 
March 12, the day of the meeting. 
Both Blake and Killinger claim that they first learned of the 
nascent union activity from Lukes™ March 3 notice.  The no-
tices posted on the Respondent™s bulletin board near the time-
clock were not removed.  Neither Blake nor Killinger ever 
spoke with Lukes about the union
 organizing effort.  Likewise, 
there is no evidence that any mana
ger or supervisor ever spoke 
to any other employee about the flyers or any of the union ac-
tivity.  In fact, Blake claims th
at he instructed the supervisors 
and managers to listen to whatever an employee might say to 

them about the effort at union organizing but to express no 
opinions about the subject.  However, Blake admitted that if he 
had known of it he would have been compelled to take action 
against Lukes for ﬁpaperingﬂ automobiles in the parking lot 
because of a strict Forest Service regulation prohibiting that 
activity by anyone. 
On March 6, Lukes™ pointedly critical guest editorial ap-
peared in 
The Taos News, a weekly, general circulation. The 
newspaper serving the Taos area. 
 Lukes™ editorial charged that 
the morale of Respondent™s employ
ees was ﬁat an all time lowﬂ 
because they were ﬁfiscal hostages ruled and controlled through 

meager pay while in fear of be
ing summarily dismissed without 
recourse.ﬂ  He then recounted 
that his ﬁown troubles beganﬂ 
after responding to the article about employee turnover.  The 
only response, he claimed was an 
inquiry about his value to the 
ski school, followed a week later by the suspension of his son™s 
skiing privileges.  Lukes reported 
that he filed a suit in magis-
trate court over the latter matter
.  He concluded by asserting 
that it was ﬁtime for the emperor to realize that he has no 
clothesﬂ and for the employees 
to form ﬁan organization which will stand up for dignity and respectﬂ in order to ﬁbring the 

mountain out of a coma induced by years of autocracy . . . . ﬁ 
Although Blake admitted that he eventually studied the en-
tire editorial, the matter of greatest importance to him on his 
first reading concerned the filing of the lawsuit.  Blake asserted 
that, until he read about it in newspaper, he was unaware of the 
lawsuit as Respondent had not yet 
been served with a notice of the complaint.  Hence, Blake took immediate steps to insure 
that Respondent™s local attorney filed a timely answer in the ski 
pass case.  According to Blake, he had learned through the local 
grapevine that Lukes had recei
ved a default judgment in an-
other case unrelated to Responden
t in circumstances suggesting 
that the complaint had not been served. 
About 28 employees attended th
e March 12 meeting.  Both 
Vigil and Lukes addressed those in attendance and answered 
questions.  Union authorization cards were distributed.  In addi-tion, Lukes appeared on the local radio program mentioned in 
the flyer to promote the organizing project and, for a while, 
efforts were made to get additional cards signed following the 
meeting.  However, Lukes conceded that this initial organizing 
effort failed to generate enough interest among employees to 
proceed further so he then began making inquiries about orga-

nizing with other unions representing employees at the 
Breckenridge and Vail ski resorts in Colorado.  No evidence 
shows that Respondent™s agents became aware of what oc-
curred at the March 12 meeting or 
Lukes™ subsequent activities.  
Blake even claims that he did not hear Lukes™ guest appearance 
on the radio program. 
At the conclusion of the ski season in April, no manager or 
supervisor gave Lukes any impression that he would not be 
recalled for the following season.  In fact, Lukes received a 
letter, presumably sent to most
 other instructors, thanking him 
for his efforts during the past 
season and he subsequently re-
ceived an invitation to Responde
nt™s summer employee picnic 
that summer.  In short, every indicator suggested that Lukes 
would be recalled. 
In the meantime, Lukes wrote a letter dated April 4 to the 
Regional Forester complaining about Respondent™s operation 
of the ski resort.  Lukes asked the Forest Service to address 
Respondent™s ﬁlong, self perpetuating autocratic pattern of 
behaviorﬂ during its ﬁannual review processﬂ and to insure that 
ﬁsafeguards i.e., due process, grie
vance, and appeal process etc. are mandated . . . . in the interest of protecting the public from 
arbitrary and unilateral actions by
 the abusive authority of your 
tenant.ﬂ  Lukes conceded that, to him, it was ﬁnot clear how 
your agency can assist employees
 with similar safeguards [but that] the employees have other means to seek protection against 
unfair and abusive management, which is being pursued as we speak.ﬂ  Lukes then recounted th
e story of his move to Taos, 
his employment with Respondent, an
d the fact that he had come 
to believe that Respondent™s empl
oyees were ﬁfiscal hostages . . 
. . ruled and controlled through mediocre pay and fear of being 
summarily and brutally dismissed,ﬂ all similar in tone and 
phrasing to his editorial in The Taos News
.  Thereafter, Lukes 
asserted his belief that his ﬁt
roublesﬂ began when he responded to the Bullwheel 
article and implied, at 
least, that Respondent 
retaliated against him for his criticism by revoking his son™s ski 

pass.  After detailing the ski pass matter at length, Lukes re-
quested that the Regional Forester ﬁaddress the issues raised in 
this letterﬂ because his problem 
was ﬁnot an isolated incident, 
but merely the tip of an iceberg of a big problem with [Respon-
dent™s] conduct . . . . ﬁ 
 TAOS SKI VALLEY, INC. 407Although Lukes™ letter to the Re
gional Forester indicates he copied ﬁvarious individuals an
d organizations,ﬂ no evidence 
shows that he sent a copy to
 Respondent.  Instead, Respondent learned of the letter when it received a copy from the Forest 
Service sometime around the middle of June.3  Blake regarded 
Lukes™ letter to the Forest Service as the last straw.  He wrote 
to Lukes on July 23 advising him that Respondent ﬁwill not 
offer you employment for the 1997Œ1998 season.ﬂ  Blake ex-
plained to Lukes only that this action was being taken because 
ﬁ[t]here appears to be no foundation upon which to build a 
mutually satisfactory employment
 relationship.ﬂ  At the hear-
ing, Blake explained the basis for his decision as follows: 
 Q. Mr. Blake, what involvement, if any, did Mr. 
Lukes™ son™s ski pass incident 
have in connection with the 
decision not to hire him for the ‚97/98 ski season? 
A. 
HisŠhis behavior over that incident, his very angry 
behavior, [and] the fact that he would not let it go
, did 
inŠdid constitute or make up one element in the determi 
nation that he would not be hired for that season that you 
just referred to, ‚97/98. 
 . . . .  JUDGE SCHMIDT:  When you said there was one 
element, were there other elements? 
THE WITNESS:  Yes, sir. 
JUDGE SCHMIDT:  Can you put that in a nutshell?  
Well, what were they? 
THE WITNESS:  The other elements were the lawsuit.  
My personal belief is you don™tŠyou don™t sue your em-
ployer.  I felt that was really significant.  
If you can™t work 
this out, you can™t work it out, but you don™t sue your em-
ployer, and IŠI don™t separate his son from the fact that 
he™s the one that sued us, 
asked for damages, so on. 
And, I have to tell you, we haven™t reached it yet, but 
the straw thatŠfor me that broke the camel™s back was 
when he started the forest se
rvice™s mule™s tail about we weren™t doing our job.  We™re very sensitive about that. 
The forest service is our landlord, and when you twist 
the old mule™s tail and get them to go after us for some-

thing, based largely on this incident that we were just talk-
ing about with his son
, the forest service can™t do anything 
about employees, or your rela
tions with your employees, 
any of those things.  But they sure are your regulatory 

agency, and when you start going after them to take action 
against us, that was a major, major element for me.  [Em-
phasis added.] 
B. Further Findings and Conclusion 
Section 8(a)(3) prohibits employers from discriminating in 
regard to an employee™s ﬁtenure of employment . . . . to encour-
age or discourage membership in any labor organization.ﬂ  An 
employer violates Section 8(a)
(3) by taking adverse actions 
                                                          
 3 The copy of the lette
r in evidence (R. Exh. 
34) bears the June 9 
date stamp of the Regional Forester™s
 office.  The date of receipt re-
flected by the date stamp suggests, 
in the absence of any other explana-
tion, that there may well have been
 a considerable delay between the 
time preparation of the letter commenced and the time Lukes mailed it. 
affecting an employee™s employme
nt status for antiunion mo-
tives.  
Consec Security
, 325 NLRB 453 (1998). 
Under the causation test established by the Board in 
Wright Line, 251 NLRB 1083 (1980), and approved by the Supreme 
Court in NLRB v. Transportation Management Corp
., 462 U.S. 
393 (1983), the General Counsel must make a prima facie 

showing sufficient to support an inference that the employee™s 
protected conduct motivated th
e employer™s a
dverse action. Where the General Counsel establishes a prima facie case, the 
burden of persuasion shifts to Respondent to establish that the 
same adverse action would have been taken even in the absence 
of the employee™s protected activity.  
Best Plumbing Supply, 
Inc., 310 NLRB 143 (1993).  To meet this burden ﬁan employer 
cannot simply present a legitimat
e reason for its action but must persuade by a preponderance of 
the evidence that the same 
action would have taken place even in the absence of the pro-

tected conduct.ﬂ  
Roure Bertrand Dupont, Inc., 
271 NLRB 443 
(1984). I have assumed for decisional purposes that the General 
Counsel met the burden of proving a prima facie case.  How-
ever, I hasten to add that General Counsel™s prima facie
 case is 
tenuous at best.  Although Lukes clearly engaged in a consider-
able amount of high profile 
protected conduct well known to 
Respondent, the case is completely void of expressed animus 
on Respondent™s part other than L
ukes™ eventual termination.  
Simply put, no evidence shows that any manager or supervisor 
spoke a single word to Lukes or 
any other employee related to 
any of the protected activity, 
which occurred here.  Moreover, 
the complaint charges no independent violations of Section 
8(a)(1) and the counsel for the Acting General Counsel con-
ceded at the hearing that he had no such evidence.  Although 
the Board can, and on occasion does, infer animus from the 
alleged discriminatory adverse actions alone, such cases almost 
invariably reflect that the unl
awful conduct occurred close in 
time to either the commencement of the protected activity or 

the occurrence of some significa
nt protected conduct.  In my 
judgment, even the timing of Luke
s™ termination in relation to 
the bulk of his protected activity would be on the outer cusp of 
significance for purposes of ascribing an unlawful motive to 
Respondent. As noted above, the 
Wright Line 
causation test requires that I 
assess and determine in this case whether Lukes™ termination 
would have occurred even in the absence of Lukes™ protected 
activity.  Viewing this record 
stripped of Lukes™ protected ac-
tivity, I am convinced that he would have been terminated in 
any event.  Lukes™ concurrent activities on behalf of his son, 
while understandable conduct of a parent, simply does not fall 
within the scope of the Act™s protection and the evidence here 
shows that those unprotected acti
vities plainly played the most 
significant role in his terminatio
n.  By first suing his employer 
for damages based on the ski pass incident and then complain-ing to the Forest Service, in 
effect Respondent™s landlord and 
regulator, concerning its poor treatme
nt of guests, in particular 
his son, Lukes unquestionably 
annoyed his employer enough to 
bring about his termination.  This
 is especially true where, as 
here, Respondent felt th
at it had satisfactorily resolved the ski 
pass matter well before Lukes took both actions.  I therefore 
credit Blake™s unequivocal asser
tion that he would have termi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408nated Lukes in any event.  In my judgment, the complete ab-
sence of any evidence that Respondent otherwise interfered 
with protected employee activity
 lends strong support to this conclusion.  No basis exists to
 conclude, as General Counsel 
asserts, that Lukes™ termination because of his persistent pursuit 
of the ski pass matter is a pretext designed to mask an unlawful 
motive.  For these reasons, I will recommend dismissal of this 
complaint. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Acting General Counsel failed to prove that Respon-dent violated the Act as alleged in the complaint and notice of 
hearing dated September 26, 1997. 
On these findings and conclusion sof law, and on the entire 
record, I issue the following recommended
4 ORDER The complaint is dismissed. 
                                                           
 4 If no exception s are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  All pending motions inconsis
tent with this recommended Order 
are denied.  